Concurring Opinion
Kelley, J.
The Board gave as a statement of fact that it had been the “custom” in the employer’s foundry for each man to load his own trimmings into a wheelbarrow and wheel them to the bins. I find no evidence of a “custom” in the regard mentioned. The Board also states that the foreman of the decedent trimmed some castings and put them in decedent’s wheelbarrow and the latter dumped them out the following Monday; that the decedent three times refused the order of the foreman to reload the trimmings and wheel them to the place designated by the foreman.
The employer’s evidence establishes that decedent had worked for the appellee employer for twelve years and that during all that time the employer had had no trouble with decedent and had never been “dissatisfied” with his work. The evidence further shows that the appellee employer keeps scrap metal which is apparently “sawed off” and put in wheelbarrows and put in “bins.” It is inferrable from the direct evidence that the metal is of different kinds or grades and the metals are kept in separate bins.
Some ten years prior to the involved occurrence, a Mr. N. E. Baker, president of the appellee employer, at a time when the decedent had picked up and put “in the #3 wheelbarrow” the wrong kind of metal, “made” the decedent “go back and get it out of there” and then told decedent that “whenever I (decedent) cut it off that I was to carry it back and when someone else cut it off to let them carry it back.”
*425The foreman of appellee employer, under whom decedent had worked for “three or four years,” came to the foundry on Saturday, February 18, 1961, sawed off some metal and put “one melt” in decedent’s “wheel.” On the following Monday, February 20, 1961, the decedent “threw it out” and the foreman testified that he told him to put it back and “he throwed it out again” and “I told him I wanted him to take it back to the cutting room and I asked him three times and he said ‘No’ and I said I would ring him out and that is exactly what I did.” (Emphasis supplied). There appears no evidence that the “cutting room” is one of the bins to which the metal is being taken by the wheelbarrow. Nor is there any evidence that the decedent knew that the metal in his wheelbarrow on said Monday morning was put in there by the foreman. The decedent testified: “He sent another fellow out there and this fellow does not know one piece of metal from another and I would throw it out as Mr. Baker told me to do.” He continued: “I went to Mr. Baker and I told him what had happened and he said he was my boss and I told him that he was the one that had told me not to cut off the metal and he said ‘He is your boss’ ” (Emphasis supplied.)
Said Mr. Baker testified: “I did not know anything about it until he (decedent) was discharged and you have to back up your foreman. (Emphasis supplied.) In answer to the question: “Had you previously told him to follow your instructions?”, Mr. Baker said: “No, not that I know of. It might have been ten years ago.” (Emphasis supplied.)
Out of this kind of evidence, the Board concludes that the claimant (decedent) refused to carry out the lawful order of his “foreman” and “only” because he *426(decedent) “thought it was unusual and varied from what the claimant believed was the established way of doing things.” (Emphasis supplied). Where is the evidence to support such a conclusion? If the decedent obeyed the foreman, then he violated the instruction given him by the president, Baker. If he followed the instruction of the president, then he disobeyed the foreman. Now, what was he to do? Either route he took led to violation of an order or instruction. He was caught in a dilemma. After twelve years of satisfactory service without any trouble occasioned by decedent, he is suddenly discharged because he clung to one horn of the dilemma. Then when he went to the president, said Baker, to see about what he should do, which toas after the foreman had, discharged him, he was told “He (the foreman) is your boss” and that it “was between the two of them (decedent and the foreman).”
It is difficult to perceive upon what theory or basis the Board concluded from the evidence in this record that decedent was discharged for “industrial misconduct.” In Tyler v. Review Board, etc., et al. (1956), 126 Ind. App. 223, 228, 132 N. E. 2d 154 we said:
“. . . the nature and appropriatness of the facts found by the Board rests, we think, in the circumstances made manifest by the evidence in each particular case. The properly substantiated act or conduct of the employee may, in one case, show a wanton or willful disregard of the employer’s interest, and in another case a deliberate violation of the employer’s rules, while in yet another case, a wrongful intent; . . .”. (our emphasis) .
I find no circumstances made manifest by the evidence in this record, which properly substantiate an *427act or conduct of the decedent, which show (a) a wanton or willful disregard of his employer’s interest; or (b) a deliberate violation of the employer’s rules; or (c) a wrongful intent.
Here the decedent had worked for this employer for twelve years without any trouble and with acknowledged satisfactory service. At the time of the occurrence which gave rise to the conclusion of “industrial misconduct,” the decedent was sixty-four (64) years of age in 1962 and had applied for Social Security benefits. The foreman placed trimmings in decedent’s wheelbarrow which the president of the employer foundry had previously told decedent “to let them carry it back.” This set of circumstances builds up to an almost inescapable inference which lacks much in being compatible with the liberal construction which must be accorded the Employment Security Act (§52-1525 et seq., Burns’ 1951 Replacement, as amended) to the end of alleviation of economic insecurity due to unemployment.
To do other than reverse the decision of the Board in this case, in my opinion, would not only be a manifest and notorious gross injustice but lend judicial approval to a scheme of conflicting rules of employment, the violation of either of which would subject an employee to summary discharge for misconduct in connection with his work. If our vaunted theory of economic security is to survive in the present day period of economic insecurity, it will be so only by impartial judicial scrutiny of the human values involved in the mercenary conception of security enactments and the abuse thereof.
Hunter, J., concurs.
Note. — Reported in 188 N. E. 2d 281.